Citation Nr: 0201349	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
payment or reimbursement of the cost of unauthorized private 
emergency room treatment at the Mountain View Hospital on 
January 5, 2000.

2.  Entitlement to Department of Veterans Affairs (VA) 
payment or reimbursement of the cost of unauthorized private 
medical transportation services provided by Air Life of 
Oregon on January 5, 2000.

3.  Entitlement to Department of Veterans Affairs (VA) 
payment or reimbursement of the cost of unauthorized private 
hospitalization at the St. Charles Medical Center from 
January 5, 2000, to January 9, 2000.

4.  Entitlement to Department of Veterans Affairs (VA) 
payment or reimbursement of the cost of unauthorized private 
hospitalization at the St. Charles Medical Center from 
February 15, 2000, to February 16, 2000.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 2000 determinations of 
the Portland, Oregon, Department of Veterans Affairs Medical 
Center (VAMC).  

In a March 20, 2000, the VAMC denied payment or reimbursement 
of the cost of unauthorized private emergency room treatment 
at the Mountain View Hospital on January 5, 2000.  In May 23, 
2000, the VAMC denied payment or reimbursement of the cost of 
unauthorized private medical transportation services provided 
by Air Life of Oregon on January 5, 2000, and the cost of 
unauthorized private hospitalization at the St. Charles 
Medical Center from January 5, 2000, to January 9, 2000, and 
from February 15, 2000, to February 16, 2000.  This appeal is 
from those determinations.  In June 2001, the Board remanded 
the case to obtain the veteran's VA Medical Administration 
Service folder.

In an April 2001 statement the representative may be raising 
a claim of secondary service connection for the veteran's 
cardiac disability.  As will be shown below, this matter is 
not inextricably intertwined with the issues on appeal.  
Therefore, it is referred to the VA Regional Office for 
clarification and any appropriate action. 


FINDINGS OF FACT

1.  VA has met any duty to notify and assist the veteran.  

2.  The veteran's only service-connected disability is an 
old, healed fracture of the left tibia and fibula, which has 
been rated as 10 percent disabling since 1954.

3.  On January 5, 2000, the veteran received emergency room 
treatment at the Mountain View Hospital in Madras, Oregon, 
for a myocardial infarction.

4.  On January 5, 2000, the veteran was transferred from the 
Mountain View Hospital to the St. Charles Medical Center in 
Bend, Oregon, via an air ambulance provided by Air Life of 
Oregon.

5.  From January 5, 2000, to January 9, 2000, the veteran was 
treated at St. Charles Medical Center for an acute myocardial 
infarction and congestive heart failure.

6.  There were no VA authorizations for the private medical 
services provided from January 5, 2000, to January 9, 2000.

7.  There is no competent evidence that the myocardial 
infarction and congestive heart failure for which the veteran 
received private medical treatment from 
January 5, 2000, to January 9, 2000, were associated with and 
held to be aggravating his service-connected left leg 
disability.

8.  From February 15, 2000, to February 16, 2000, the veteran 
was hospitalized at St. Charles Medical Center for chest 
pain.

9.  There was no VA authorization for the hospitalization 
provided from February 15, 2000, to February 16, 2000.



10.  There is no competent evidence that the chest pain for 
which the veteran received private hospitalization from 
February 15, 2000, to February 16, 2000, was associated with 
and held to be aggravating his service-connected left leg 
disability.


CONCLUSIONS OF LAW

1.  The criteria for VA payment or reimbursement of the cost 
of unauthorized private emergency room outpatient treatment 
at the Mountain View Hospital on January 5, 2000, have not 
been met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 17.120 (2001).

2.  The criteria for VA payment or reimbursement of the cost 
of unauthorized private medical transportation services 
provided by Air Life of Oregon on January 5, 2000, have not 
been met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 17.120 (2001).

3.  The criteria for VA payment or reimbursement of the cost 
of unauthorized private hospitalization at the St. Charles 
Medical Center from January 5, 2000, to January 9, 2000, have 
not been met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).

4.  The criteria for VA payment or reimbursement of the cost 
of unauthorized private hospitalization at the St. Charles 
Medical Center from February 15, 2000, to February 16, 2000, 
have not been met. 38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a May 1955 rating decision, service connection was granted 
for an old, healed fracture of the left tibia and fibula and 
a 10 percent disability rating was assigned under Diagnostic 
Code 5262 (impairment of the tibia and fibula).  The 
disorder, which is the veteran's only service-connected 
disability, has continued to be rated as 10 percent 
disabling.

On January 5, 2000, the veteran was taken to the Mountain 
View Hospital Emergency Room in Madras, Oregon, via a private 
emergency medical service for complaints of heavy pain in his 
arms.  The treatment records reflect that he had a history of 
atherosclerotic heart disease and coronary artery bypass 
surgery many years earlier.  He reported that he had had a 
bit of discomfort in his arms the previous day, but that the 
really severe pain began that evening.  He had significant 
bradycardia on arrival.  An electrocardiogram (EKG) was 
consistent with an acute anterior myocardial infarction.  The 
assessment was myocardial infarction.  He was transferred 
later that evening to St. Charles Medical Center in Bend, 
Oregon, via an air ambulance provided by Air Life of Oregon.  
He was stable at the time of transfer.

The records of Air Life of Oregon show that the emergent 
transport on
January 5, 2000, was for a cardiac catheterization and 
possible stenting of the veteran's coronary arteries due to 
the acute inferior myocardial infarction.  The veteran 
underwent evaluation and treatment during transport.  

The veteran was hospitalized at the St. Charles Medical 
Center in Bend, Oregon, from January 5, 2000, to January 9, 
2000.  The hospital records reflect that he had a history of 
coronary artery bypass surgery, was followed at a VA 
hospital, was taking Lipitor, and "unfortunately" continued 
to be a heavy smoker.  It was noted that, in retrospect, he 
had been having angina for some time prior to the myocardial 
infarction on January 5.  After being admitted, he underwent 
an emergent cardiac catheterization, which demonstrated total 
obstruction of a vein graft to the right coronary artery.  
The vein graft was reopened and stented, with flow 
established through the artery.  

The veteran was then admitted to the intermediate care unit.  
His hospital course was complicated by transient congestive 
heart failure, which occurred on January 6, 2000, and was 
probably related to increased stiffness in the left 
ventricle.  After treatment for the congestive heart failure, 
he had gradual improvement.  On January 9, 2000, it was 
concluded that he could be discharged for outpatient follow-
up, which he would receive at VA.  The discharge diagnoses 
were acute myocardial infarction and congestive heart 
failure.

The veteran was hospitalized again at the St. Charles Medical 
Center from
February 5, 2000, to February 6, 2000, for chest pain.  On 
admission to the emergency room, he reported that three days 
earlier, he started having intermittent episodes of left-
sided chest pain and arm achiness.  An EKG revealed some old 
ST-T wave changes but no definite signs of acute ischemia.  
The impression of the emergency room doctor was left chest 
and arm pain, unstable angina versus myocardial ischemia.  
The veteran was examined by another doctor whose impressions 
included unstable angina, and who noted that the symptoms 
were highly suggestive of trouble with the recently stented 
main graft to the right coronary artery.  The veteran 
underwent cardiac catheterization with a graft angiography, 
and was discharged on February 16, 2000.

In his June 2000 notice of disagreement, the veteran noted 
that he had been treated for several years at VA for his 
heart problem.

The October 2000 statement of the case contains the 
procedural history of the case, the applicable law and 
regulations, and a statement of the reasons and bases for the 
denial of the claims.  

VA Form 9, dated in December 2000, indicates that when the 
veteran had arm pain on January 5, 2000, he tried to go to 
the Portland, Oregon, VAMC but that it was a four-hour trip 
from his home.  Because the pain became more severe as he was 
being driven to the VAMC, he had to seek emergency treatment 
elsewhere.

In an April 2001 statement, the representative noted that 
that the veteran sought private treatment on January 5, 2000, 
on an emergency basis when his symptoms became alarmingly 
severe while he was en route to the Portland VAMC and that 
because he had been receiving treatment at the Portland VAMC, 
including for his heart disorder, VA should be responsible 
for his emergency care.  The representative argued that VA 
failed in its duty to assist because VA knew or should have 
known of the veteran's on-going disability and should have 
considered whether such might warrant secondary service 
connection, might have been caused or aggravated by a 
service-connected condition, or might have increased the 
service-connected disability or "potential" service-
connected disability rating to permanent and total, which 
would have entitled the veteran to reimbursement for his 
emergent care.  

In June 2001, the Board remanded the case to obtain the 
veteran's VA Medical Administration Service folder, a copy of 
which is now of record.


Legal Criteria

VA payment or reimbursement for private medical expenses may, 
subject to other requirements, be granted if prior 
authorization for the medical treatment in question is 
obtained from VA.  38 C.F.R. §§ 17.53, 17.54 (2001).

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: 

(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United State, the District of Columbia, 
and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental 
condition in the case of a  veteran who 
is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or  medical services for 
any of the reasons enumerated in Sec. 
17.48(j); and 

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120. 

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical services, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  Malone v. Gober, 10 Vet. App. 539, 542 (1997).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2001)) became law.  In part, this law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims and has notified him and his 
representative of the information and evidence necessary to 
substantiate his claims, of VA's efforts to assist him, and 
of the governing law and regulations.  Additionally, the 
veteran's relevant records, including records of the medical 
care in question, have been obtained.  Thus, although the 
provisions of the VCAA have not previously been explicitly 
addressed, VA's duties to notify and assist have been 
fulfilled and the Board may decide the claims without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In April 2001 the representative argued that VA should be 
financially responsible for the costs of the private medial 
care in question because the veteran had been treated at the 
Portland, Oregon, VAMC for his heart disorder prior to 
receiving the private medical treatment.  There is no basis 
for finding that merely because VA treats a veteran for a 
non-service connected disability it must also pay for 
unauthorized private medical care.  




The representative has also argued that since VA had 
knowledge of the veteran's medical conditions it should have 
considered whether secondary service connection was warranted 
for the veteran's heart disorder.  In that regard, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  The informal claim must 
identify the benefit sought.  Additionally, section 5101(a) 
of title 38, U.S. Code, which is a clause of general 
applicability, mandates that a claim must be filed in order 
for any type of benefit to accrue or be paid.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  The date of receipt is the date on which VA 
receives a claim.  See Servello v. Derwinski, 3 Vet. App. 196 
(1992); 38 C.F.R. §§ 3.1, 3.155 (2001).  In this case, there 
is no communication in the record prior to April 2001 
evidencing an intent on the part of the veteran to seek 
secondary service connection for the cardiac disorder or 
evidencing his belief in entitlement to secondary service 
connection for that disability.  Although the representative 
argues that VA had a duty to consider such a claim on its own 
initiative, the United States Court of Appeals for Veterans 
Claims (Court) held in Brannon v. West, 12 Vet. App. 32, 35 
(1998) that while VA must interpret a claimant's submissions 
broadly, VA is not required to conjure up issues that were 
not raised by the claimant, and that the claimant must assert 
a claim expressly or implicitly.  

Additionally, in Brannon it was argued that a claim for 
secondary service connection was reasonably raised by the 
medical record.  However, the Court held that before an 
original claim for benefits can be adjudicated, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  Brannon, 12 Vet. App. at 
35.  Specifically, the mere presence of medical evidence does 
not establish an intent on the part of a claimant to seek 
secondary service connection for a disorder.  In Lalonde v. 
West, 12 Vet. App. 377, 382 (1999), the Court held that the 
effective date for an award of secondary service connection 
is not based on the date of the earliest medical evidence 
demonstrating a casual connection, but instead on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Moreover, the mere 
receipt of medical records cannot be construed as an informal 
claim for secondary service connection.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  

In this case, it appears that the veteran had no contact with 
the VA regional office from 1971 until he filed his claim for 
reimbursement, and the representative has not indicated that 
a claim for secondary service connection for heart disease 
had been expressly or implicitly asserted prior to April 
2001.  Therefore, any grant of secondary service connection 
for such a disorder would be no earlier than April 2001, when 
the matter was first raised by the representative.  Brannon, 
12 Vet. App. at 35; Lalonde, 12 Vet. App. at 38; 38 C.F.R. 
§ 3.400 (2001).  Thus, the veteran's heart disorder could not 
be an adjudicated service-connected disability as of January 
or February 2000.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2001).  

In addition, the veteran argued in his December 2000 VA Form 
9 that VA should at least be financially responsible for the 
private medical treatment in January 2000 because he 
attempted to go to the Portland, Oregon, VAMC, but his pain 
worsened during the trip and he had to seek immediate medical 
attention.  The medical evidence tends to show that, rather 
than setting out to obtain medical attention as soon as he 
became symptomatic, the veteran waited.  In any event, 
payment or reimbursement for private medical treatment, 
obtained without prior VA authorization, is available only in 
limited circumstances.  





In this case, it is neither shown nor alleged that VA 
authorized the medical treatment in question.  Therefore, VA 
payment or reimbursement is only available if all three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are 
satisfied.  Malone, 10 Vet. App. at 542.  In that regard, the 
veteran has never had a total disability rating for his 
healed fracture of the left tibia and fibula, his only 
service-connected disability.  In fact, the disability has 
been characterized as "old" and "healed" and rated as 10 
percent disabling for several decades.  Also, there is no 
competent evidence suggesting that the myocardial infarction 
and congestive heart failure for which he received private 
medical treatment from January 5, 2000, to January 9, 2000, 
or the chest pain for which he was treated from February 15, 
2000, to February 16, 2000, was associated with and held to 
be aggravating the service-connected leg disability.  In fact 
records pertaining to the private medical care in question 
show that the service-connected leg disability was not 
treated or even noted by complaint, finding or history.  

In sum, none of the private medical care (including 
transportation) at issue meets the requirements for payment 
or reimbursement under 38 U.S.C.A. § 1728 since at least one 
of the criteria has not been met.  Accordingly, the claim 
must be denied.  


ORDER

VA payment or reimbursement of the cost of unauthorized 
private emergency room treatment at the Mountain View 
Hospital on January 5, 2000, is denied.

VA payment or reimbursement of the cost of unauthorized 
private medical transportation services provided by Air Life 
of Oregon on January 5, 2000, is denied.

VA payment or reimbursement of the cost of unauthorized 
private hospitalization at the St. Charles Medical Center 
from January 5, 2000, to January 9, 2000, is denied.

VA payment or reimbursement of the cost of unauthorized 
private hospitalization at the St. Charles Medical Center 
from February 15, 2000, to February 16, 2000, is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

